Citation Nr: 1140286	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-20 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU benefits).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Although the RO separately addressed the Veteran's claim seeking TDIU benefits in a June 2008 rating decision, this issue is considered part and parcel of the Veteran's claim for an increased initial evaluation for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation).   Accordingly, it has been included as an issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial evaluation in excess of 50 percent for his PTSD and entitlement to TDIU benefits.  

In May 2008, the Veteran submitted his substantive appeal and a statement in support of claim listing a mailing address in Greely, Colorado.  In February 2010, the RO sent correspondence to the Veteran using a different mailing address in Greely, Colorado.  This correspondence was subsequently marked undeliverable and returned by the post office.  In May 2010, the RO re-sent this correspondence to the Veteran using a mailing address in Denver, Colorado.  This correspondence was also stamped undeliverable and returned by the post office.


In January 2011, the RO sent the Veteran notice of his scheduled Travel Board hearing using the same mailing address in Denver, Colorado.  Although not returned by the post office, the Veteran failed to report for this hearing.  Under these circumstances, the RO should attempt to contact the Veteran to verify his current mailing address.  

In April 2008, a VA examination for PTSD was conducted.  During the examination, the Veteran reported having last worked in May 2006.  Following a mental status examination, the report concluded with diagnoses of PTSD, moderate; polysubstance abuse, chronic, severe; and mixed personality disorder with antisocial traits.  The report also listed a global assessment of functioning (GAF) score for the Veteran's PTSD of 65.  In discussing the Veteran's occupational functioning, the VA examiner noted that the Veteran "may have intermittent periods of inability to perform occupational tasks but that this is significantly intertwined with a long and repeated history of polysubstance abuse."

A supplemental opinion is needed to clarify the severity of the Veteran's PTSD symptoms, and also determine the relationship, if any, between the Veteran's PTSD and his diagnosed polysubstance abuse.  Generally speaking, the law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

A May 2008 statement filed by the Veteran indicated that he was scheduled for psychiatric treatment from the VA.  A review of the Veteran's claims file revealed no treatment records dated after May 2008, over three years ago.   

Under these circumstances, the RO should, with the assistance of the Veteran, obtain updated medical treatment records, and then schedule the Veteran for a new VA examination to determine the current severity of his service-connected PTSD; the relationship, if any, between his PTSD and his diagnosed polysubstance abuse, chronic, severe; and whether he is able to obtain or retain employment solely due to his service-connected disabilities.   38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and verify his current mailing address.

2.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him for his service-connected PTSD since April 2008.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Contact the Veteran to request that he complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

4.  Schedule the Veteran for an examination to determine the current severity of his service-connected PTSD, and the etiology of his polysubstance abuse.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner is to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50% probability) that the Veteran's chronic polysubstance abuse is part and parcel of his service-connected PTSD (i.e., attributable to it), or, rather, that it is an unrelated, separate condition.

The examiner must also elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due solely to his service connected disability.  A complete rationale for all opinions expressed must be given.  

5.  Notify the Veteran that it is his responsibility to report for the scheduled examination; to cooperate in the development of his claims; and that the consequences for failure to report for an examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation in the claim file must show that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Review the examination report to ensure complete compliance with the directives of this remand.  If deficient in any manner, implement corrective procedures.

7.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  If, following readjudication of the PTSD, the Veteran does not meet the schedular criteria for TDIU, determine whether extraschedular consideration is warranted and take appropriate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


